DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the phrase “with their edges, with their longitudinal edges” in the last line, which is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al (US 2018/0276933 A1).

Regarding Claim 16, Nakanishi discloses an apparatus, i.e., robot (CR), as illustrated in figure 7 and as mentioned at paragraphs 54 and 55, for filling a value document cassette (CA), as illustrated in figures 7 and 8, having a cassette receiving device, i.e., table (210), as illustrated in figure 8 and as mentioned at paragraph 63, for example, for receiving a value document cassette (CA), a gripping device, i.e., hand (54), for gripping a value document stack (G), as illustrated in figures 7 and 8 and as mentioned at paragraph 55, first sentence, i.e., “robot CR comprises…a robot arm 52..and a hand 54 which serves as an end effector provided at a tip end of the robot arm 52”, a transport device, i.e., robot arm (52) and dolly (50), as illustrated in figure 7, and as mentioned at paragraph 55, for moving the gripping device (54), which is configured to remove a value document stack (G) from a value document container, i.e., stacking ports (111a, 311a, 516) and rejecting ports (111b, 517), as illustrated in figures 1, 4 and 9, and as mentioned at paragraphs 32, 68, 72 and 87, with the aid of the gripping device (54, 537), and to transport said stack (G) to the value document cassette (CA) received in the cassette receiving device (210) and insert it in the value document cassette (CA), as illustrated in figure 8, a control device, i.e., controller (540), as illustrated in figures 1 and 3 and as mentioned at paragraphs 31, 37, 42-45 and 51, 52, for controlling the apparatus (CR), in particular for controlling the transport device (50, 52) and the gripping device (54).

Regarding Claim 17, Nakanishi discloses wherein the apparatus, in addition to the gripping device (54), has a finger element (56), as mentioned at paragraph 55, sixth and seventh sentences, i.e., “[t]he hand 54 comprises a plurality (for example, three) of hands or fingers 56” and “[t]hese fingers 56 are configured to be opened and closed so as to hold a desired object”, which is guided into the value document cassette (CA) for inserting the value document stack (G), as illustrated in figure 8, and as mentioned at paragraph 60, last sentence, i.e., “the fingers 56 of the processing robot CR can be inserted into the spaces SA (of the cassette (CA)), wherein the finger element (56) is attached in particular to the transport device (50, 52) of the gripping device (54) or to the cassette receiving device (210).

Regarding Claim 18, Nakanishi discloses, wherein the apparatus has a traversing device, i.e., “a rotatable joint” as mentioned at paragraph 55, by means of which the finger element (56) is displaceable independently of the gripping device (54), noting that the joint, i.e., the double circles/ovals between gripper (54) and fingers (56) as illustrated in figure 8, makes the finger movable relative to the gripper (54) and the arm (52),
wherein the traversing device is attached in particular to the transport device (52) of the gripping device (54) or to the cassette receiving device (210), as illustrated in figure 8.

Regarding Claim 19, Nakanishi discloses, wherein the control device (540) is adapted to control the traversing device/rotatable joint such that the finger element (56) is guided into the value document cassette (CA) and thereby positioned at the end of a value document stack (G), disposed in the value document cassette (CA), such that it flatly touches the upper side of the top-of- stack value document of the value document stack (G) disposed in the value document cassette (CA) as illustrated in figure 8, noting the directional arrows leading from each finger (56) into the cassette (CA) at both ends of the stack (G).

Regarding Claim 20, Nakanishi discloses, wherein the control device (540) is configured to guide the finger element (56) into the value document cassette (CA) with the aid of the traversing device (52) at a point in time before the gripping device (54) is guided into the value document cassette (CA) for inserting a value document stack (G), as illustrated in figure 8, noting that the fingers (56) are located relatively below the gripping device (54), so that the fingers (56) lead the gripping device (54) into the cassette (CA).

Regarding Claim 21, Nakanishi discloses, wherein the control device (540) is configured to pull the finger element (56) out of the value document cassette (CA) again with the aid of the traversing device (52) only when the gripping device (54) already no longer touches the value document stack upon its being moved out of the value document cassette (CA), as illustrated in figure 8, noting that when these elements are withdrawn from the cassette (CA), moving in reverse of the three directional arrows, the gripping device (54) leads the assembly out of the cassette (CA) with the fingers only moving out of the cassette (CA) when the gripping device has cleared the cassette.

Regarding Claim 24, Nakanishi discloses, wherein the apparatus is configured such that the respective value document stack (G) is introduced into the value document cassette (CA) by the gripping device (54) such that it is moved into the value document cassette (CA) along a direction parallel to the surface of the value documents of a value document stack (G) disposed in the value document cassette (CA), as illustrated in figure 8, noting the directional arrows leading from fingers (56) to the document stack (G).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Thies et al (US 2012/0282074 A1).

Regarding Claim 22, Nakanishi teaches the system as described above.

Regarding Claim 22, Nakanishi does not expressly teach wherein the apparatus has a hold- down device which is adapted to hold back the value documents in the value document cassette when the finger element and/or gripping elements of the gripping device are pulled out of the value document cassette,
wherein the hold-down device touches the upper edges at least of those value documents disposed in the value document cassette which are present in the value document cassette immediately next to the finger element and/or immediately next to the gripping elements.

Regarding Claim 22, Nakanishi does not expressly teach, but Thies teaches wherein the apparatus has a hold- down device, i.e., stop (17), which is adapted to hold back the value documents (3) in the value document cassette when the finger element (23, 30) and/or gripping elements of the gripping device are pulled out of the value document cassette, noting that the document cassette is equivalent to the collection table (20, 21), as illustrated in figure 1, for example,
wherein the hold-down device (17) touches the upper edges at least of those value documents (3) disposed in the value document cassette which are present in the value document cassette immediately next to the finger element (23, 30) and/or immediately next to the gripping elements.

 Regarding Claim 22, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the apparatus has a hold-down device which is adapted to hold back the value documents in the value document cassette when the finger element and/or gripping elements of the gripping device are pulled out of the value document cassette,
wherein the hold-down device touches the upper edges at least of those value documents disposed in the value document cassette which are present in the value document cassette immediately next to the finger element and/or immediately next to the gripping elements, as taught by Thies, in Nakanishi’s apparatus for filling a document cassette, for the purpose of ensuring the documents remain within the document cassette when the fingers are retracted.  
Note that one of ordinary skill in the art would have recognized Thies’ hold-down device (17) would operate with Nakanishi’s fingers to block the banknotes (G) deposited within cassette (CA) from being withdrawn along with the fingers.  Note also that it would have been well within the skill of an ordinarily skilled artisan to have adapted the displacement drive (26) to be attached to Nakanishi’s gripper (54) along with the fingers (56) so as to operate together as a combination based upon the teachings of both Thies and Nakanishi since both apparatus’ have predictable structure and function and one of ordinary skill would have been further led to the combination through logic, reason and common sense.

Claim(s) 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Newhouse et al (US 2014/0367395 A1).

Regarding Claim 23, 25 and 26, Nakanishi teaches the system as described above.

Regarding Claim 23, Nakanishi does not expressly teach wherein the cassette receiving device is configured such that the value document cassette received in the cassette receiving device is inclined obliquely backwards upon insertion of the value documents.

Regarding Claim 23, Nakanishi does not expressly teach, but Newhouse teaches wherein the cassette receiving device (100) is configured such that the value document cassette received in the cassette receiving device (100) is inclined obliquely backwards upon insertion of the value documents (120), noting that the cassette placed within the enclosure (118), as illustrated in figure 1 and as mentioned at paragraph 27, will be at an inclined angle theta, with the horizontal, as illustrated in figure 2, as mentioned at paragraphs 34 and 35.  Although a cassette is not expressly mentioned, one of ordinary skill in the art would have recognized that a cassette placed within the enclosure (118) would cause any documents placed inside to become aligned with the back wall (114) and bottom wall (109) due to the angle alpha and theta at which they are inclined.

 Regarding Claim 23, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the cassette receiving device is configured such that the value document cassette received in the cassette receiving device is inclined obliquely backwards upon insertion of the value documents, as taught by Newhouse, in Nakanishi’s apparatus for filling a document cassette, for the purpose of aligning all of the documents against the angled bottom and back walls.  
Note that since both Newhouse’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense.

Regarding Claim 25, Nakanishi does not expressly teach wherein the apparatus has a formatting device for the automatic alignment of a value document stack and the transport device is configured to transport a value document stack with the aid of the gripping device from the value document container to the formatting device and from the formatting device to the value document cassette received in the cassette receiving device.

Regarding Claim 25, Nakanishi does not expressly teach, but Newhouse teaches wherein the apparatus has a formatting device (100), as illustrated in figure 1, for the automatic alignment of a value document stack, i.e, via bottom and rear inclined walls (109, 114).
Regarding Claim 25, Nakanishi teaches the transport device (50, 52) is configured to transport a value document stack (G) with the aid of the gripping device (54), from the value document container (CA).
Regarding Claim 25, it would have been obvious to one of ordinary skill in the art to have used Nakanishi’s transporting device (50, 52) to transport a value document stack (G) to the formatting device, as taught by Newhouse, and from the formatting device as taught by Newhouse, to the value document cassette (CA) received in the cassette receiving device (210), as taught by Nakanishi.  Since both Newhouse’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill in the art would have recognized through logic, reason and common sense, to have located the formatting device in a logical place such as between the document container (CA) where the stacks are taken from and the cassette receiving device (210) so as to perform the formatting of the stack before it is finally placed in the cassette (CA) in the cassette receiving device (210).  Thus, it would have been obvious to have taken the stack (G) from the document sorter (10) such as storage areas/cassettes (111a, 111b, 311a, 516, 517), taken them to the formatting station, and then the cassette (CA) located at the cassette receiving station (210), as illustrated in figures 7and 8, for example.

Regarding Claim 26, Nakanishi does not expressly teach wherein the formatting device has a bottom on which a value document stack to be formatted can rest, wherein the value documents of the value document stack inserted in the formatting device stand on the bottom of the formatting device with their edges, with their longitudinal edges.

Regarding Claim 26, Nakanishi does not expressly teach, but Newhouse teaches wherein the formatting device (100) has a bottom (109) on which a value document stack (120) to be formatted can rest, wherein the value documents of the value document stack (120) inserted in the formatting device (100) stand on the bottom of the formatting device with their edges, with their longitudinal edges (with their edges located along the bottom and the rear surfaces (109, 114).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Newhouse et al (US 2014/0367395 A1) and further in view of Nireki (US 2010/0289211 A1).
Regarding Claims 27-28, Nakanishi teaches the system as described above.

Regarding Claim 27, Nakanishi does not expressly teach wherein the formatting device has two mutually opposite movable side walls which can be moved simultaneously toward a value document stack inserted in the formatting device in order to match the positions of the side edges of the value documents of the value document stack to each other.

Regarding Claim 27, Nakanishi does not expressly teach, but Nireki teaches wherein the formatting device (10) has two mutually opposite movable side walls (30a-30d), as illustrated in figure 8, which can be moved simultaneously toward a value document stack inserted in the formatting device (10) in order to match the positions of the side edges of the value documents of the value document stack to each other, as illustrated in figure 22, for example, noting the directional arrows (2) moving toward teach other to align a banknote document between them.  Note that it would have been obvious to one of ordinary skill in the art to have placed a stack of documents rather than a single document since Nireki’s formatting device (10) has predictable structure and function and an ordinarily skilled artisan would have recognized through logic, reason and common sense, that multiple documents in a stack would have been aligned when placed between the two moving side walls (30a-30d).  

Regarding Claim 27, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the formatting device has two mutually opposite movable side walls which can be moved simultaneously toward a value document stack inserted in the formatting device in order to match the positions of the side edges of the value documents of the value document stack to each other, as taught by Nireki, in Nakanishi’s apparatus for the purpose of aligning the sides of a stack of documents such as banknotes.  
Note that since both Nireki’s and Nakanishi’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense. 

Regarding Claim 28, see the rejection of Claim 25, above.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 2018/0276933 A1) in view of Newhouse et al (US 2014/0367395 A1) and further in view of Damick et al (US 7,325,667 B1).

Regarding Claims 29 and 30, Nakanishi teaches the system as described above.

Regarding Claim 29, Nakanishi does not expressly teach wherein the gripping device is arranged above the arrangement of the container receiving device, the cassette receiving device and the formatting device and the control device and the transport device are configured to move the gripping device such that several value document stacks are transported consecutively from the value document container to the formatting device and from the formatting device to the value document cassette.

Regarding Claim 29, Nakanishi does not expressly teach, but Damick teaches wherein the gripping device (300), as illustrated in figures 4 and 9, for example,  is arranged above the arrangement of the container receiving device (237, 232), as illustrated in figure 9 and as mentioned at col. 17, lines 56-59, noting that the transport device in the form of gantry system (220), as mentioned at col 14, lines 20-25, for example, the cassette receiving device (232, 237) and the formatting device, noting the formatting device as taught by Newsome would have been obvious to have located at a logical position within the process, and the control device and the transport device, i.e, gantry system (220), are configured to move the gripping device (300) such that several value document stacks are transported consecutively from the value document container (104), as mentioned at col. 6, lines 42-61, to the formatting device, as taught by Newsome, and from the formatting device to the value document cassette (104).

Regarding Claim 29, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the gripping device is arranged above the arrangement of the container receiving device, the cassette receiving device and the formatting device and the control device and the transport device are configured to move the gripping device such that several value document stacks are transported consecutively from the value document container to the formatting device and from the formatting device to the value document cassette, as taught by Damick, in Nakanishi’s apparatus for the purpose of transporting banknote stacks between process operations while saving floor space.  
Note that since both Nireki’s and Damick’s apparatus’ have predictable structure and function, one of ordinary skill would have been further led to the combination through logic, reason and common sense. 

Regarding Claim 30, see rejection of Claims 16, 25 and 29, above.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Regarding Claim 16, Dopfer ‘013 discloses an apparatus (31, 50, 60) for filling a value document cassette (100), as illustrated in figures 1b and 2, having a cassette receiving device, i.e., cassette receiving means (7), as illustrated in figure 3 and as mentioned at paragraph 36, for example, for receiving a value document cassette (100), a gripping device (9) for gripping a value document stack, as mentioned at paragraph 33, fifth sentence, i.e., “there is employed a gripper 9 which is lowered into the container 100 in order to remove the respective value document stack”, a transport device, i.e., robot (31), as illustrated in figure 2, and as mentioned at paragraph 40, for moving the gripping device (9), which is configured to remove a value document stack from a value document container (100) with the aid of the gripping device (9), and to transport said stack to the value document cassette received in the cassette receiving device and insert it in the value document cassette, a control device for controlling the apparatus, in particular for controlling the transport device and the gripping device.

Demmeler ‘217 is cited as teaching a gripper (10) as illustrated in figure 2, which adds and removes banknotes to cassette (1), as illustrated in figure 1.  See also figures 6a and 6b which illustrated the document sorter (100) in combination with cassette rotation device (220), cassette loader (222) and cassette input station (201) and cassette feeder storage (230).

Schmitz ‘640 is cited as teaching another banknote cassette handling device for feeding cassettes (D1, D3, D4, D5) to prep location (50) and container receiving means (7) for feeding banknotes to or from document processor (60), as illustrated in figure 3a, for example. 

Sperl ‘230 is cited as teaching a banknote gripper (10) as illustrated in figures 2a and 2b, for example.  

Ryf ‘181 is cited as another banknote gripper 1, as illustrated in figures 1-7, for example.
Neuhauser ‘465 is cited as teaching a banknote sorting device as illustrated in figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


June 4, 2022